DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 
Applicant's arguments filed 8/12/2021 have been fully considered.  Applicant’s response addresses all grounds of rejection set forth in the Office action mailed 3/16/2021.

Claims 2-5, 8, 10-11. 14-15, 17, 19-20, and 23-32 have been cancelled.

The substitute specification filed 4/18/2019 has been entered.  This substitute specification supersedes the substitute specification filed 3/15/2019.  The 3/15/2019 substitute specification has not been entered.

The terminal disclaimer filed on 8/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,226,504 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16, 18, and 21-22, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/25/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The methods of treating an autoimmune disease have been fully examined on the merits and are allowable.  The prior art of record does not disclose or suggest the claimed formulation of claim 1 or methods of using said formulation in methods of treating autoimmune disease.

The art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buckel et al. (U.S. Patent No. 10,028,998) discloses and claims methods of treating autoimmune diseases using soluble FcγRIIB receptors.
Ludwig et al. (U.S. Patent No. 9,981,009) discloses and claims method of treating autoimmune diseases using soluble FcγRIIB receptors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa